Title: James Madison to [Thomas H. Ellis], 20 September 1832
From: Madison, James
To: Ellis, Thomas H.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Sep. 20. 1832.
                            
                        
                        I have recd. your letter of the 16th. As you have made the same commnication to the other members of the
                            Ex-Committee who will be able to appreciate all the circumstances of the case stated in it, better than I can be, I must
                            refer you to their decision on it, which I doubt not will be a just and proper one. With friendly respects
                        
                            
                                James Madison
                            
                        
                    